                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


MICHELLE SOKOL,

                      Plaintiff,

vs.                                               Case No. 18-1121-SAC

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.


                           MEMORANDUM AND ORDER

       On November 4, 2014, plaintiff filed an application for social

security disability insurance benefits and, on May 30, 2015,

plaintiff filed an application for supplemental security income

benefits. These applications alleged a disability onset date of

May 11, 2013.    The applications were denied initially on February

25, 2015.    Plaintiff requested a hearing which was conducted on

September 2, 2016.    The administrative law judge (ALJ) considered

the evidence and decided on February 24, 2017 that plaintiff was

not qualified to receive benefits.      This decision has been adopted

by defendant.    This case is now before the court upon plaintiff’s

request to reverse and remand the decision to deny plaintiff’s

applications for benefits.

I.    STANDARD OF REVIEW

       To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42

                                    1
U.S.C. § 423(a)(1)(E), during the time when the claimant had

“insured status” under the Social Security program.        See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.       To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”               42 U.S.C. §

423(d)(1)(A).

      For supplemental security income claims, a claimant becomes

eligible in the first month where he or she is both disabled and

has an application on file.      20 C.F.R. §§ 416.202-03, 416.330,

416.335.

      The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.    See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).     “Substantial evidence” is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir. 2010)(internal

quotation marks omitted).    “It requires more than a scintilla, but

less than a preponderance.”     Lax v. Astrue, 489 F.3d 1080, 1084

(10th Cir. 2007).   The court must examine the record as a whole,

including whatever in the record fairly detracts from the weight

of   the   defendant’s   decision,   and   on   that   basis    decide   if

                                     2
substantial evidence supports the defendant’s decision.                 Glenn v.

Shalala, 21 F.3d 983, 984 (10th Cir. 1994) (quoting Casias v.

Secretary of Health & Human Services, 933 F.2d 799, 800-01 (10th

Cir. 1991)).         The court may not reverse the defendant’s choice

between two reasonable but conflicting views, even if the court

would have made a different choice if the matter were referred to

the court de novo.           Lax, 489 F.3d at 1084 (quoting Zoltanski v.

F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

II.     THE ALJ’S DECISION (Tr. 118-129).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                    (Tr. 119-20).

First, it is determined whether the claimant is engaging in

substantial gainful activity.          Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of    impairments     meet    or   medically      equal    the   criteria   of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the   ALJ    determines    the       claimant’s   residual   functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.         Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is



                                          3
able   to   do    any   other   work   considering           his   or   her   residual

functional capacity, age, education and work experience.

       In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                         At step

five, the burden shifts to the Commissioner to show that there are

jobs   in   the    economy   with   the       claimant’s      residual     functional

capacity.         Id.   In   this   case,       the    ALJ    decided     plaintiff’s

application should be denied at the fifth step of the evaluation

process.

       The ALJ made the following specific findings in his decision.

First, plaintiff meets the insured status requirements for Social

Security benefits through December 31, 2014.                       Second, plaintiff

has not engaged in substantial gainful activity since May 11, 2013,

the alleged onset date of disability.                  Third, plaintiff has the

following severe impairments:             substance abuse and dependency;

arthritic knees, history of fibromyalgia, cervical spondylosis

status-post remote history of cervical fusion; degenerative disc

disease of the back; and affective and anxiety disorders, including

bipolar disorder, depression, post-traumatic stress disorder, and

anxiety.      Fourth,     plaintiff    does      not    have       an   impairment   or

combination of impairments that meet or medically equal the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.                      Fifth,

plaintiff has the residual functional capacity to perform light

                                          4
work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b) except

that:    plaintiff cannot work on ladders, ropes, scaffolding, or at

unprotected heights; plaintiff has occasional ability to climb

stairs and ramps, occasional ability to stoop, kneel, crouch, and

crawl; plaintiff is limited to only simple, routine, repetitive

type tasks requiring only simple work-related decision-making with

only few changes in the routine work setting; and plaintiff is

limited to no more than occasional interaction with supervisors,

coworkers, and the general public.                Finally, the ALJ determined

that, although plaintiff cannot perform any past jobs she once was

capable      of     doing,      she     could      perform         such    jobs     as

cleaner/housekeeper,          production       assembly,    and     inspector/hand-

packager.         The   ALJ   further   found     that     these    jobs   exist    in

significant numbers in the national and state economy.

III. THE DECISION TO DENY BENEFITS WILL BE REVERSED AND THE CASE
REMANDED FOR FURTHER CONSIDERATION.

        Plaintiff asks the court to reverse and remand the denial of

benefits because substantial evidence does not support the ALJ’s

RFC assessment of plaintiff’s physical limitations by pain.                       Doc.

No. 9, p. 1.        Plaintiff focuses upon the following paragraph in

the ALJ’s decision:

        The claimant also has arthritis in her knees, history of
        fibromyalgia, degenerative disc disease in her back and
        cervical spondylosis status-post remote history of
        cervical fusion (B13F/277). The claimant had cervical
        fusion in 2010 due to [a] herniated disc caused by a
        work-related injury (B1A).    One month later, physical

                                           5
     examination revealed decreased range of motion, however,
     the claimant had normal sensation and full 5/5 strength
     (B1A). In 2011, MRI revealed mild stenosis without cord
     impingement and the claimant maintained normal sensation
     and strength (B1A). The claimant successfully completed
     physical therapy and was discharged (B1A). Here, during
     the relevant period, objective physical examination
     consistently reveals the claimant has normal gait, full
     strength, normal sensation, and normal extremity range
     of motion (B1F/25). The claimant reported her neck pain
     as five or six out of ten, but that she experienced 50
     percent relief with her medication regimen (B2F/13,
     B2F/10). Regarding the claimant’s back, she underwent
     facet rhizotomy and nerve blocks in late 2015 (B6F/7).
     The claimant reported that a cream she used was “very
     helpful,” however; skin irritation from the cream caused
     her to stop using it despite its effectiveness (B6F/5).
     The claimant was referred to a provider, Ms. Rossner but
     was refused by Ms. Rossner as a patient (B6F/6). The
     claimant was then referred to Ms. Snyder, who became her
     new primary physician (B6F/6). The examining physician
     recommended    decreasing   the   claimant’s    narcotic
     medication due to her reported hypotension, however, the
     claimant “flatly refused” (B6F/6). The claimant has had
     knee pain and received injections (B12F/5).     However,
     notes from 2015 also indicated the claimant had full
     range of motion in her knees, 4/5 strength in her knees,
     no ligament instability, including non-painful valgus
     stress test, negative drawer tests, negative Lachman’s
     test, and negative apprehension test (B12F/34).       In
     April 2016, physical examination revealed the claimant
     had normal sensation and full 5/5 strength in all
     extremities, negative straight leg testing, normal gait,
     and normal range of motion (B13F/288-291). In September
     2016, the claimant had normal sensation, full 5/5
     strength in all extremities, and normal gait (B13F/9-
     13). The objective findings are inconsistent with the
     claimant’s reports of being unable to walk or “hardly
     move” (B5E).

(Tr. 126).

     Plaintiff contends that this analysis does not support the

ALJ’s RFC assessment (i.e., light work with physical limitations

relating to climbing, stairs, crouching and kneeling); that it

                                6
does not adequately analyze plaintiff’s pain allegations; and

fails to consider significant portions of plaintiff’s medical

history which are favorable to plaintiff’s claim for benefits.

Doc. No. 9, p. 11.        The issue here is whether there is relevant

evidence cited by the ALJ upon which a reasonable person could

conclude    that    plaintiff    could       perform   light     work   with   the

restrictions described in the ALJ’s decision.              The burden is upon

the ALJ, not the claimant, to show that the claimant can work at

any level lower than her past relevant work. Thompson v. Sullivan,

987 F.2d 1482, 1491 (10th Cir. 1993).

      The   ALJ    does   not   cite    to   medical   source     statements   or

consultant’s      reports   which      expressly   show   that    plaintiff    can

perform light work on a sustained basis.1                  The ALJ discusses

plaintiff’s complaints of pain and efforts to alleviate her pain,

although the discussion does not fully acknowledge:                 plaintiff’s

extensive efforts to obtain relief;2 plaintiff’s reports of her


1 “Light work” is defined at 20 C.F.R. §§ 404.1567(b) and 416.967(b) as
follows:
      Light work involves lifting no more than 20 pounds at a time with
      frequent listing or carrying of objects weighing up to 10 pounds.
      Even though the weight lifted may be very little, a job is in
      this category when it requires a good deal of walking or
      standing, or when it involves sitting most of the time with some
      pushing and pulling of arm or leg controls. To be considered
      capable of performing a full or wide range of light work, you
      must have the ability to do substantially all of these
      activities.



2 Plaintiff has made a large number of medical visits consistently complaining
of pain since her alleged onset date. The record also indicates that
plaintiff has tried numerous drugs and other regimens for pain relief which

                                         7
worst levels of pain;3 or objective findings which detail meniscus

tears     or   fraying,   and   moderate    to   severe   degeneration     in

plaintiff’s knees.4

        The ALJ’s discussion does not expressly deny that plaintiff

suffers significant pain.        A reader is left to imply a finding

that plaintiff may suffer pain limiting her RFC to the level found

by the ALJ, but the pain must not cause greater RFC limits because

medical records show that plaintiff has normal gait, strength and

range of motion, and negative results on straight leg raising and

other tests.      The ALJ states that the “objective findings are

inconsistent with the claimant’s reports of being unable to walk

or ‘hardly move.’”        (Tr. 126).       While this is correct, these

objective findings do not go far enough to establish plaintiff’s

functional capacity, in light of plaintiff’s extensive record of

pain treatments.     Indeed, defendant makes a similar point against

the diagnostic findings cited by plaintiff when defendant states:

“Without more evidence of functional limitations, these diagnostic

findings do not establish her level of impairment.”            Doc. No. 10,



are not detailed in the ALJ’s decision. The ALJ notes records showing that
plaintiff has reported 50% pain relief with her medication regimen. But, in
other records, plaintiff reports 10% relief. E.g., Tr. 893 & 935.
3 The ALJ refers to reports of neck pain at five or six out of ten.  (Tr.
126). The record also contains reports of pain at seven or eight out of ten
in the neck, back and knees. E.g., Tr. 591 (neck and knees – 8); Tr. 593
(neck – 8); Tr. 607 (neck and midback – 7); Tr. 609 (neck and low back – 7);
Tr. 645 (knees – 8); Tr. 689 (knees – 7-9); Tr. 725 (neck and low back – 8);
Tr. 810 (neck and low back – 8).
4 Tr. 47, 698, 700 & 861.  The record also reflects some tenderness to
palpation and some decreased range of motion in the cervical region, some
tenderness to palpation in the lumbar area. E.g., Tr. 992-93.

                                      8
p. 5.    Range of motion, gait and strength are more closely related

to function than a diagnosis of arthritis for example, but the

court believes that “normal” findings on these measures or tests

are not sufficient to provide reasonable support for the ALJ’s RFC

findings.

        The ALJ also cited plaintiff’s expressed interest in finding

part-time employment, possibly watching four or fewer children, as

inconsistent     with    plaintiff’s     subjective     reports       of   her

disability.     (Tr. 125-26).    The court agrees with the ALJ as to

this point.      Newbold v. Colvin, 718 F.3d 1257, 1267 (10th Cir.

2013).     But, it does not establish that plaintiff is capable of

performing light work on a sustained basis with the restrictions

stipulated by the ALJ.        See Cavitt v. Schweiker, 704 F.2d 1193,

1195 (10th Cir. 1983)(that claimant applied without success for two

jobs and would like to do at least sedentary work on a regular

basis does not establish functional capacity to perform sustained

sedentary work).

        In conclusion, the court agrees with plaintiff that the ALJ’s

discussion of the evidence regarding plaintiff’s physical ailments

does not provide or refer to evidence providing substantial support

for the ALJ’s RFC findings.       Under these circumstances remand is

warranted.     See Mallory v. Colvin, 2015 WL 1204991 *3-4 (D.Kan.

3/17/2015);    McHenry   v.   Colvin,   2013   WL   4849107    *3-4   (D.Kan.

9/11/2013);     Martin   v.   Astrue,   2010   WL    2628643    *7    (D.Kan.

                                    9
6/28/2010).      The court finds that a remand for further proceedings

would serve a useful purpose and therefore the court shall not

remand for an award of benefits. Upon remand, consideration should

be given to whether a consultative examination is warranted.

       IT IS THEREFORE ORDERED that the decision of the Commissioner

is reversed and that judgment shall be entered pursuant to sentence

four   of   42   U.S.C.   §   405(g)   remanding   the   case   for   further

proceedings consistent with this memorandum and order.

       IT IS SO ORDERED.

       Dated this 16th day of January, 2019, at Topeka, Kansas.


                               s/Sam A. Crow
                               Sam A. Crow, U.S. District Senior Judge




                                       10
